Appellant was convicted of unlawfully practicing *Page 206 
medicine and his punishment assessed at a fine of $100 and ninety days imprisonment in the county jail.
The charging part of the indictment is as follows: ". . . in the county of Wilson and State of Texas, did then and there unlawfully engage in the practice of medicine upon a human being, to wit: upon Mrs. T. Duke, without first having registered in the office of the district clerk of the county of his residence, his authority for so practicing medicine, as required by law. . . ."
The Assistant Attorney-General suggests that the indictment is defective on the ground that the indictment should have alleged that appellant practiced for hire. Second, same should have stated the county of residence of appellant and his failure to file certificate in said county. See Act Thirtieth Legislature, page 227, section 13. We think the indictment is insufficient as suggested by the Assistant Attorney-General. The judgment is accordingly revered and the prosecution ordered dismissed.
Reversed and dismissed.